ALLOWABILITY NOTICE
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 December 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 26 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,150,736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art disclose and teach user interfaces of an intelligent television that may provide a search panel portion that may be selected/instantiated for receiving search terms/keywords to search for other, unrelated content. The Prior Art further teach specific arrangements of panels for such a search interface that could be overlaid over some currently playing first content, where the results of the search may appear with visual representations of the search results, as well as titles and sources of the searched-for content. Furthermore, the Prior Art teaches that such search functions may search for locally stored content (such as DVR recordings) or other network listings when providing search results. However, the Prior Art fails to adequately teach or suggest combining all of the claimed limitations into a single embodiment, as required by the recited claims. As such, the claims are considered non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421